Opinion issued October 13, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01038-CR
———————————
MELVIN BRYAN
JAMES, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 176th District Court 
Harris County, Texas

Trial Court Cause No. 1213472

 
MEMORANDUM
OPINION
Appellant,
Melvin Bryan James, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal. 
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland
and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).